Citation Nr: 1622655	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-02 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extraschedular disability rating for sinusitis, rated as 50 percent disabling since October 12, 2006.

2.  Entitlement to an initial compensable disability rating for color blindness.

3.  Whether a timely substantive appeal was received with respect to the issue of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

These matters came to the Board of Veterans' Appeals (Board) on appeal from July 2007, March 2008, September 2008, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned with respect to the issues of entitlement to higher initial disability ratings for sinusitis and color blindness in July 2010.  A hearing transcript is of record.  The Board then remanded the sinusitis and color blindness issues for additional evidentiary development in February 2014.  

In a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for the Veteran's sinusitis to 50 percent, the highest rating available for sinusitis on a schedular basis, effective October 12, 2006.  Because the AOJ did not adjudicate the issue of entitlement to an extraschedular rating for the sinusitis, as directed in the Board's February 2014 remand, however, the issue remains on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

The issues of entitlement to service connection for right ear hearing loss and tinnitus were raised by the record in a February 2016 VA examination report.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

From review of a February 2016 inquiry, it appears that the Veteran is in receipt of, or has at least applied for, disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of his SSA records have not been associated with the claims file; thus, remand is required to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In the February 2014 remand, the Board instructed that both the increased rating claims for sinusitis and color blindness be referred to VA's Director, Compensation and Pension Service (Director) for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  While a December 2015 VA memorandum issued by an AOJ Decision Review Officer indicated that approval of an extraschedular rating for color blindness was not recommended, it appears that neither the color blindness claim nor the sinusitis claims were in fact referred to the Director as instructed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2009, a statement of the case was issued to the Veteran with regard to the issue of entitlement to service connection for hypertension.  In October 2009, the Veteran filed a substantive appeal (VA Form 9).  The AOJ then issued a January 2010 notification letter notifying him that the VA Form 9 was not timely received.  He was additionally notified of the appeal process should he disagree with this determination.  The Veteran subsequently provided a statement in October 2010 disputing the AOJ's determination; thus, an SOC must be issued with regard to whether a timely substantive appeal was received with regard to the issue of entitlement to service connection for hypertension.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  Thereafter, refer the Veteran's initial increased rating claims for color blindness and for sinusitis, for the period from October 22, 2007, to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

4.  Issue a statement of the case with respect to the issue of whether a timely substantive appeal has been received with respect to the claim of entitlement to service connection for hypertension.  This issue should not be certified or returned to the Board unless a timely substantive appeal is received.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

